NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 30185

IN THE INTERMEDIATE COURT OF APPEALS

oF THE STATE oF HAWAI‘I’

    
 

WAHI }KYOMALU LIMITED PARTNERSHIP, '
a Hawaifi limited partnership, Plaintiff-Appellee

V.

133

ROSEMARIE L.K. YEE, Defendant-Appellanc, §

l§ =l.  §§ `é§68 Haw. 648, 650, 727
P.2d l127, 1128 (1986); HRAP Rule 26(b) ("[Njo court or judge or
justice thereof is authorized to change the jurisdictional
requirements contained in Rule_4 of [the HRAP]."). Consequently,
we lack appellate jurisdiction over Appellant Yee's appeal in

appellate court case number 30185._ Therefore,

_2_

NOT FOR PUBLICATION IN WEST'S HAWAI°I REPORTS AND PACIFIC REPORTER

IT IS HEREBY ORDERED that Appellee Wahi.}kFomaluYs
February 22, 2010 motion to dismiss Appellant Lee's appeal for
lack of jurisdiction is granted and this appeal is dismissed.
DATED: Honolulu, HawaiUq April 151 2010-
Chief Judge
 
Associate Judge

d imm/nam 

Associate Judge